DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourquard, EP Publication No. 2423763 (hereinafter referred to as Bourquard).
Regarding claims 1, 5 and 10-13, Bourquard discloses a coating for a timepiece (as recited in claims 1 and 5) (see Abstract) comprising an elastomeric material (binder as recited in claims 1 and 5) (Para. [0014]), pigment (one or more pigments as recited in claims 1 and 5) (Para. [0026]), filler (at least one filler as recited in claims 1 and 5) (Para. [0014]), a solvent, such as, t-butyl acetate (a solvent or solvent combination as recited in claims 1 and 5 and reads on claim 13) (Para. [0029] and [0032]), traditional additives (as recited in claims 1 and 5) (Para. [0014]) wherein the metal element having an elastomeric layer has a matt appearance after curing (“mat” as recited in claim 10 and “curing” as recited in claim 11 and reads on claim 12) (see Abstract and Para. [0009] and [0034]).      
Regarding claim 15, see discussion above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bourquard in view of Wade et al., US Patent Application Publication No. 2017/0274564 (hereinafter referred to as Wade).  
Regarding claims 2 and 4, Bourquard discloses all the limitations discussed above but does not explicitly disclose a two-component polyurethane binder as recited in claims 2 and 4.  
Wade discloses a processes for in-mold coating of a plastic substrate.  The processes include: (a) molding a plastic substrate in a first mold cavity of a mold comprising at least two cavities to form a molded plastic substrate; (b) introducing the molded plastic substrate into a second mold cavity of the mold; (c) introducing a coating composition into the second mold cavity containing the molded plastic substrate in order to coat the substrate, the coating composition comprising: (i) a polymer comprising isocyanate-reactive groups; and (ii) a polyisocyanate (two-component polyurethane as recited in claim 2); (d) curing the composition in the second mold cavity; and (e) opening the mold cavity (two components of the polyurethane being formed in two separate compositions as recited in claim 4) (see Abstract and Para. [0060]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a two-component polyurethane binder as taught by Wade in the composition of Bourquard as it is a simple substitution of one known element for another in order to obtain predictable results (Para. [0003] of Wade).  

Regarding claim 3, it is the position of the examiner that based on the concentration of the solvents disclosed in Bourquard (10-90 wt% - see claim 3 of Bourquard), that the concentration of pigments disclosed in Bourquard and Wade (paragraph 0052) would at least encompass and/or overlap the concentration recited in claim 3.  
Regarding claims 6-9 and 14, see discussion above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771